DETAILED ACTION
This action is in reply to papers filed 1/27/2021.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180230230A1, Published 8/16/2018.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 1/27/2021 is acknowledged.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2- and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (WO2014180306A1, Published 11/13/2014, English translation attached) and Whipple et al. (Oncogene. 2012 May 17; 31(20): 2535–2544.)

Regarding claim 1, Gu et al. teach a nucleic acid of a chimeric antigen receptor protein expressed by code on a surface of a T lymphocyte. Gu teaches the chimeric antigen receptor protein comprises an extracellular binding domain, a transmembrane domain, and an intracellular signal domain that are connected in order, and the extracellular binding domain comprises a single chain variable fragment scFv that recognizes a C end epitope of a glypican through specificity (Abstract). Gu teaches the glypican is Glypican-3 (GPC-3), wherein GPC-3 is specifically expressed in some tumors and therefore is considered to be a candidate for tumor immunotherapy (see Description at Pg. 2/20, para. 3). Gu notes that the single-chain antibody scFv (GPC3) can be produced by a genetic engineering method or a chemical synthesis method according to the sequence of the GPC3 monoclonal antibody. Moreover, Gu defines the term "single-chain antibody (scFv) fragment" as used in the present invention refers to an antibody fragment defined by a heavy chain variable region (VH) and a light chain variable region which are linked by a linker (the recombinant protein of VL), the linker associates these two domains to ultimately form an antigen binding site (as in claim 2) (see Pg. 4/20, first full paragraph). Gu teaches the intracellular domain contains a primary cytosolic signaling sequence which contains an immunoreceptor tyrosine-based activation motif (ITMA) (as in claim 4), derived from CD3 ζ (as in claim 5) (see Pg. 4/20, fourth full paragraph). Additionally, Gu teaches the chimeric antigen receptor further includes one or more differing intracellular domains containing a claim 6), located at the N-terminal end of the intracellular domain containing the primary cytosolic signaling sequence (as in claim 7), wherein said secondary cytosolic signaling sequence is derived from CD28 (as in claim 8) (see Pg. 4/20, third full paragraph- fifth full paragraph (e.g. scFv(GPC3)-CD28a-CD28b-CD3 ζ). Regarding claim 9, Gu teaches a chimeric antigen receptor encoded by a nucleic acid according to claim 1 (as in claim 9) (see Pg. 3/20, sixth full paragraph). Further, Gu teaches a vector containing a nucleic acid according to claim 1 (as in claim 10) (see paragraph bridging Pg. 4/20 and 5/20). Gu additionally teaches cells transduced with a vector comprising the nucleic acid encoding the chimeric antigen receptor (as in claim 11), wherein the cells are T cells (as in claim 12) (see paragraph bridging Pg. 4/20 and 5/20). Gu concludes by stating that the nucleic acid encoding the chimeric antigen receptor protein of the present invention, the plasmid (vector) comprising the nucleic acid and the transgenic T lymphocytes transduced with the plasmid can be effectively used for immunotherapy of tumors (see Pg. 5/20, last sentence in third full paragraph).
However, Gu fails to teach the glypican is GPC-1 (as in claim 1).
Before the effective filing date of the claimed invention, Whipple et al. taught 
pancreatic ductal adenocarcinomas (PDACs) exhibit multiple molecular alterations and overexpress heparin binding growth factors (HBGFs) and glypican-1 (GPC1) (as further in claim 1), a heparan sulfate proteoglycan that promotes efficient signaling by HBGFs. It is not known, however, whether GPC1 plays a role in genetic mouse models of PDAC. Therefore, to that end, Whipple and colleagues generated a GPC1 null mouse that combines pancreas-specific Cre-mediated activation of oncogenic Kras with deletion of a conditional INK4A/Arf allele (). By see Abstract).
When taken with the objective of Gu et al. - tumor immunotherapy, one of ordinary skill in the art would have been sufficiently motivated to substitute the GPC-3 of Gu et al. for the GPC-1 of Whipple et al. for the purpose of developing a tumor immunotherapy for pancreatic ductal adenocarcinomas (PDAC). The skilled artisan would have had a reasonable expectation of achieving success in developing a PDAC immunotherapy because Whipple teaches GPC-1 is overexpressed in PDAC cells and that suppression of GPC1 may be an important component of therapeutic strategies in PDAC. 
Thus, the claimed invention would have been prima facie obvious. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more .


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632